Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2021 has been entered.
2.	Claims 16, 17, 22-24, 29, 30, 41, 42, 47-51, 59-61, 63-68, 70, 71, 74-78, 84, 85, 91, 92, 94, 96, 97, 103, 104, 106, 108, 109, 111, 112, 114, 115, 117 and 118 are pending in the instant application.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Joe C. Hao on April 06, 2021.
The application has been amended as follows: 
Cancel claims 41, 42, 47-51, 70, 71, 74-78, 94, 106, 109, 112, 115 and 118.
s 16, 17, 22-24, 29, 30, 59-61, 63-68, 84, 85, 91, 92, 96, 97, 103, 104, 108, 111, 114 and 117 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 16, 17, 22-24, 29, 30, 59-61, 63-68, 84, 85, 91, 92, 96, 97, 103, 104, 108, 111, 114 and 117 are directed to patent eligible subject matter because they encompass composition of matter (Step 1: YES); the claimed compounds are markedly different from those that occur naturally because they are artificially produced peptides comprising D-amino acids or modified by incorporating a label into the structure (Step 2A: NO). See 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
April 8, 2021